               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

ENVY HAWAII LLC doing business  )    Civ. No. 17-00040 HG-RT
as Volvo Cars Honolulu,         )
                                )
               Plaintiff,       )
          vs.                   )
                                )
VOLVO CAR USA LLC,              )
                                )
               Defendant.       )
                                )
                                )
VOLVO CAR USA LLC,              )
                                )
              Counter-Claimant, )
                                )
                                )
          vs.                   )
                                )
ENVY HAWAII LLC doing business )
as Volvo Cars Honolulu; MIKHAIL )
FEDOTOV,                        )
                                )
          Counter-Defendants.   )
                                )
                                )

ORDER GRANTING, IN PART, AND DENYING, IN PART, DEFENDANT’S MOTION
  TO EXCLUDE OPINIONS AND TESTIMONY OF ERIC STOJKIVICH AND GARY
                        KUBA (ECF No. 160)


     This case involves contract disputes and claims of improper

business practices between a local automobile dealership and the

national distributor of Volvo automobiles.

     Envy Hawaii LLC (“Envy Hawaii”), doing business as Volvo

Cars Honolulu, was established in December 2012.   Envy Hawaii

purchased the rights to operate the sole Volvo franchise in

Hawaii.

                                 1
       Envy Hawaii contracted with Volvo Car USA LLC (“Volvo”) to

operate its franchise.

       In January 2017, Envy Hawaii filed suit against Volvo.    Envy

Hawaii’s First Amended Complaint alleges eight causes of action,

including claims that Volvo Car USA LLC violated the Automobile

Dealers’ Day in Court Act, 15 U.S.C. § 1221 et seq., the

Robinson-Patman Act, 15 U.S.C. § 13(a), and several Hawaii state

statutes.

       Volvo has filed counterclaims against both Envy Hawaii LLC

and its owner, Mikhail Fedotov.    The Second Amended Counterclaim

contains eleven causes of action including claims for fraud,

misrepresentation, breach of contract, unlawful recording,

cybersquatting, and unjust enrichment.

       Volvo seeks to preclude Envy Hawaii from introducing expert

testimony from Eric Stojkovich and Gary Kuba.

       Volvo’s Motion to Exclude Opinions and Testimony of   (ECF

No. 160) is GRANTED, IN PART, AND DENIED, IN PART.


                         STANDARD OF REVIEW


       Federal Rule of Evidence 702 provides that “scientific,

technical, or other specialized knowledge” by a qualified expert

is admissible if it will “help the trier of fact to understand

the evidence or to determine a fact in issue.”    Fed. R. Civ. P.

702.


                                  2
     The United States Supreme Court, in Daubert v. Merrell Dow

Pharms., 509 U.S. 579, 589 (1993), held that the District Court

has a gatekeeping responsibility to objectively screen expert

testimony to ensure that it is not only relevant, but reliable.

The District Court’s obligation applies to technical and other

specialized knowledge as well as testimony based on scientific

knowledge.   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141-42

(1999).

     The Ninth Circuit Court of Appeals has explained that expert

testimony is relevant if the evidence logically advances a

material aspect of the party’s case.   Estate of Barabin v.

AstenJohnson, Inc., 740 F.3d 457, 463-64 (9th Cir. 2014). The

Court considers if an expert’s testimony has a reliable basis in

the knowledge and experience of the relevant discipline.     Kumho,

526 U.S. at 149.

     The District Court’s inquiry into the admissibility of an

expert’s testimony, pursuant to Daubert, is a flexible one.

Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960,

969 (9th Cir. 2013).   The trial court has discretion to decide

how to test an expert’s testimony for reliability, as well as

relevance, based on the particular circumstances of the case.

Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010).   The

reliability of an expert’s testimony about a relevant issue is

best attacked by cross examination, contrary evidence, and


                                 3
attention to the burden of proof, not by exclusion.     Daubert, 509

U.S. at 564.

       The trial court is “supposed to screen the jury from

unreliable nonsense opinions, but not exclude opinions merely

because they are impeachable.”    Alaska Rent-A-Car, 738 F.3d at

969.    The District Court is tasked with deciding if the expert’s

testimony has substance such that it would be helpful to a jury,

not in deciding if the expert is right or wrong.     Id. at 969-70.


                              ANALYSIS


       Envy Hawaii LLC (“Envy Hawaii”) disclosed expert reports

form Eric Stojkovich and Gary Kuba.      The Reports are offered in

support of Envy Hawaii’s theory of damages based on the experts’

opinions as to the value of Envy Hawaii’s business.     The damages

claim is the amount the dealership would have made, if not for

Volvo Car USA LLC’s alleged conduct.

       Stojkovich plans to testify that the projected sales and

profit figures, provided to him by Envy Hawaii and Mikhail

Fedotov, were reasonable.

       Kuba plans to testify that, based on the projections deemed

reasonable by Stojkovich, the fair market value for Envy Hawaii

was over $15 million by the end of 2017.

       There are two main objections by Volvo Car USA LLC

(“Volvo”).


                                  4
     First, Volvo argues that Stojkovich is not qualified to

provide expert opinions about car dealerships and that the

projections deemed reasonable by Stojkovich should be excluded as

unreliable.

     Second, Volvo argues that the methods used by Kuba to

calculate Envy Hawaii’s value are unreliable.    Volvo specifically

argues that the Kerrigan “blue sky” method was used incorrectly

by Kuba, rendering his fair value calculation unreliable, and

that his Discounted Cash Flow method of valuation improperly

relied upon projections provided by Envy Hawaii management.


I.   Admissibility Of Envy Hawaii’s Expert Eric Stojkovich

     A.   Is Stojkovich Qualified To Testify?


     The Court must decide if an expert’s testimony has a

reliable basis based on his knowledge and experience in the

relevant discipline.   Kumho, 526 U.S. at 149.

     The Court finds that Eric Stojkovich (“Stojkovich”) has

sufficient experience and expertise to testify about Envy

Hawaii’s financial records.   Stokjovich has 40 years of

experience in accounting processes and business management.    He

served as the controller and chief financial officer of several

Hawaii companies and as a founding senior manager of Hawaii’s

largest accounting firm.   (Statement of Qualifications of Eric

Stokjovich, attached as Ex. 3 to Def.’s Motion, ECF No. 160-5).


                                 5
     Volvo may cross-examine Stojkovich about his lack of

experience in the automotive franchise industry.      His lack of

experience in the car sales industry does not render his opinions

about Envy Hawaii’s financial records, calculations, and

projections wholly inadmissible.       McCurley v. Royal Seas Cruises,

Inc., 331 F.R.D. 142, 157 (S.D. Cal. Mar. 27, 2019).


     B.   Testimony And Evidence Relying On Envy Hawaii’s
          Financial Statements From 2017 Are Not Admissible


     Stojkovich’s Report includes reliance upon two financial

statements from 2017 that were internally prepared by Envy Hawaii

management.    (Stojkovich Report dated May 7, 2018, at p. 4,

attached as Ex. 1 to Def.’s Motion, ECF No. 160-3).

     Envy Hawaii’s management did not base the two self-created

financial statements on the actual financial records for Envy

Hawaii in 2017.    The actual financial records for Envy Hawaii

from 2017 were not provided to Stojkovich or to Volvo in

discovery.

     On March 20, 2019, the Court issued an ORDER DENYING

DEFENDANT VOLVO CAR USA LLC’S MOTION FOR SPOLIATION SANCTIONS.

(ECF No. 150).    In the Motion, Volvo sought sanctions against

Envy Hawaii because Volvo was unable to obtain discovery from

Envy Hawaii and Mikhail Fedotov of the actual financial records

from 2017.    Volvo claimed that Envy Hawaii failed to pay its

electronic Dealer Management System, which resulted in losing

                                   6
access to the records.    The Court denied Volvo’s Motion because

it failed to demonstrate that the information was irretrievably

lost.

     Neither Volvo nor Envy Hawaii chose to engage in the steps

necessary to obtain Envy Hawaii’s 2017 financial records after

Envy Hawaii failed to pay the subscription to the service

maintaining Envy Hawaii’s records.

     Envy Hawaii may not benefit from its own failure to maintain

its 2017 financial records.   See Kische USA LLC v. Simsek, 2018

WL 620493, *8 (W.D. Wash. Jan. 29, 2018) (finding a party cannot

“make up its missing sales figures” in an attempt to introduce

evidence at trial that they claim does not exist).

     Stojkovich may not base his expert opinion upon the two

estimated financial statements from 2017 that were internally

prepared by Envy Hawaii management.   (Stojkovich Report dated May

7, 2018, at p. 4, attached as Ex. 1 to Def.’s Motion, ECF No.

160-3).

     The expert reports may not reference the financial records

from Envy Hawaii in 2017 as they were never produced in discovery

and cannot be verified.


     C.   Stojkovich May Testify As To His Opinion That The Pro-
          Forma Projections Based On Volvo’s Sales Goals Are
          Reasonable


     Speculative testimony is inherently unreliable and is not


                                  7
admissible.    Ollier v. Sweetwater Union High School Dist., 768

F.3d 843, 861 (9th Cir. 2014).    The United States Supreme Court

has explained that an expert may extrapolate from existing data

in order to support his conclusions, but the court may reject

expert conclusions where “there is simply too great an analytical

gap between the data and the opinion offered.”     Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 146 (1997).


          1.     Financial Records 2013 Through 2016


     Here, Stojkovich examined Envy Hawaii’s actual financial

performance from 2013 through 2016 in order to determine its

performance trend and to identify factors relevant to forecasting

Envy Hawaii’s future financial performance.     The data from 2013

through 2016 allowed Stojkovich to assert in his report that he

believes that the pro-forma projections provided by Envy Hawaii

Management are reasonable.    He states that he ”reviewed and did

detailed testing of the pro-forma calculations created by Envy’s

Management for the fiscal year 2016.     That testing considered

each of the [Volvo] actions that had a negative impact on the

financial results.”   (Stojkovich Report dated May 7, 2018, at p.

9, attached as Ex. 1 to Def.’s Motion, ECF No. 160-3).


          2.     Volvo Sales Goals


     Stojkovich testified during his deposition that he


                                     8
understood the pro-forma projections were based on sales goals

that Volvo had supplied to Envy Hawaii.    (Deposition of Eric

Stojkovich at p. 167, attached as Ex. 2 to Def.’s Motion, ECF No.

160-4).   He stated he believed that the sales goals were a

reasonable basis to derive the expected sales of Envy Hawaii but

for the alleged conduct of Volvo because “everybody seemed to

agree on it.”   (Id. at p. 168).   He stated in his Report that

“the Envy pro-forma projections for both 2016 and 2017 fairly

represent, to a reasonable degree of certainty, Envy’s

performance if the [Volvo] actions had not been a factor.”

(Stojkovich Report dated May 7, 2018, at pp. 31, attached as Ex.

1 to Def.’s Motion, ECF No. 160-3).

     Volvo may cross-examine Stojkovich about his methodology and

the basis for his opinion that the pro-forma projections provided

by Envy Hawaii management are reasonable.    The trial court is

“supposed to screen the jury from unreliable nonsense opinions,

but not exclude opinions merely because they are impeachable.”

Alaska Rent-A-Car v. Avis Budget Group, Inc., 738 F.3d 960, 969

(9th Cir. 2013).   Volvo has not demonstrated that Stojkovich’s

opinions are so unreliable as to be inadmissible.    City of Pomona

v. SQM No. Am. Corp., 750 F.3d 1036, 1049 (9th Cir. 2014).

Stojkovich may testify as to his methodology and the basis for

his opinions at trial.   It is the job of the jury to determine

whether to credit Stojkovich’s opinion.    Id. (citing United


                                   9
States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006)).


II.   Admissibility Of Envy Hawaii’s Expert Gary Kuba


      Volvo does not challenge the qualifications of Envy Hawaii’s

expert Gary Kuba.   Rather, Volvo argues that Kuba’s opinion is

inadmissible because it is not based on reliable methodology.

      In his expert report, Gary Kuba provided his opinion as to

Envy Hawaii’s fair market valuation at the end of 2017, under

hypothetical conditions.    (Gary Kuba Expert Report dated May 7,

2018, attached as Ex. 4 to Def.’s Motion, ECF No. 160-6).    On

page 27, Kuba states that he estimated Envy Hawaii’s fair market

value by applying the Kerrigan methodology to calculate Envy

Hawaii’s purported “blue sky” value.    (Id. at p. 27).

      Kerrigan Advisors prepares a quarterly “Blue Sky Report” to

assist in the valuation of automobile franchises.    (Kerrigan Blue

Sky Report, Third Quarter, 2017, attached as Ex. 6 to Def.’s

Motion, ECF No. 160-8).    The Report provides a figure by which

one can multiple the past 12 months of sales in order to estimate

the fair market value of the automobile franchise.    The Report

explains its methodology as follows:

      Kerrigan Advisors Blue Sky Charts lay out the high,
      average and low blue sky multiples for each franchise
      in the luxury and non-luxury segments. Most
      dealerships are valued based upon their assets plus
      blue sky, plus working capital (which is typically
      excluded in asset transactions). Kerrrigan Advisors’
      blue sky multiples should be applied to trailing twelve
      month adjusted pre-tax dealership earnings to estimate

                                 10
     blue sky value.

     (Id. at p. 22).

     Kuba testified in his deposition that he used the Kerrigan

Blue Sky multiplier to conduct a valuation for Envy Hawaii ending

in December 31, 2017.   (Deposition of Gary Kuba at p. 182,

attached as Ex. 5 to Def.’s Motion, ECF NO. 160-7).     He testified

that he applied the Kerrigan blue sky multiplier to Envy Hawaii’s

projected dealership earnings in order to determine fair market

value.   (Id. at p. 187).   He acknowledged that he did not believe

that Kerrigan blue sky multipliers were usually applied to

projected earnings, but rather they are generally intended to be

based on actual earnings.   (Id.)

     The fact that Kuba’s methodology has not been specifically

adopted by Kerrigan does not render the methodology inadmissible.

City of Pomona, 750 F.3d at 1044-46.     Volvo may cross-examine

Kuba on this issue.    Volvo’s challenge goes to the weight of the

evidence, which is determined by the trier of fact, not the

Court.   Primiano v. Cook, 598 F.3d 558, 564-65 (9th Cir. 2010).

     The Kerrigan blue sky method was not the only methodology

that Kuba used in order to arrive at Envy Hawaii’s projected fair

market value at the end of 2017.      Kuba also used the Discounted

Cash Flow Method.   Kuba’s calculations for both the Discounted

Cash Flow Method and the Kerrigan blue sky method each resulted

in a value of approximately $15 million dollars.


                                 11
     Volvo challenges Kuba’s calculations based on the Discounted

Cash Flow Method.   Kuba’s calculations are based on Stojkovich’s

findings that the pro-forma projections that were provided by

Envy Hawaii management are reasonable.   Envy Hawaii explained

that Kuba has done several valuations of automobile dealerships

and in his report he analyzed Stojkovich’s work, including the

pro-forma projections, to assess whether they were reliable for

purposes of Kuba’s own valuation analysis.   Volvo’s challenges to

Kuba’s Discount Cash Flow Method analysis are similar to its

challenges to Stojkovich’s opinion.   Just as with Stojkovich’s

opinion, Volvo may cross-examine Kuba about his reliance on Envy

Hawaii’s pro-forma projections based on the sales goals provided

to Envy Hawaii by Volvo.   Volvo’s challenges to their opinions go

to the weight of the evidence, not the admissibility.    Alaska

Rent-A-Car, Inc., 738 F.3d at 970.

     “The district court is not tasked with deciding whether the

expert is right or wrong, just whether his testimony has

substance that it would be helpful to the jury.”   Id.   The Court

finds that the testimony of both Eric Stojkovich and Gary Kuba

would be helpful to the jury.

     Neither expert may offer testimony based on the 2017

financial records that Envy Hawaii created in the absence of the

actual records.




                                12
                           CONCLUSION


     Volvo Car USA’s Motion to Exclude Opinions and Testimony of

Eric Stojkovich and Gary Kuba (ECF No. 160) is GRANTED, IN PART,

AND DENIED, IN PART.

     The experts may not rely on any financial statements created

by Envy Hawaii for 2017 in the absence of its actual 2017

financial records.

     Plaintiff Envy Hawaii was instructed to file amended expert

reports that do not rely on the Envy Hawaii created 2017

financial statements on or before Thursday, November 14, 2019.

     Defendant Volvo Car USA may file rebuttal or objections to

the amended reports on or before Wednesday, November 27, 2019.

     IT IS SO ORDERED.

     Dated: November 26, 2019, Honolulu, Hawaii.




Envy Hawaii LLC dba Volvo Cars Honolulu v. Volvo Car USA LLC;
Counter-Claimant Volov Car USA LLC v. Mikhail Fedotov; Envy
Hawaii LLC; Civ. No. 17-00040 HG-RT; ORDER GRANTING, IN PART, AND
DENYING, IN PART, DEFENDANT’S MOTION TO EXCLUDE OPINIONS AND
TESTIMONY OF ERIC STOJKIVICH AND GARY KUBA (ECF No. 160)
                                13
